Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
This is the initial Office Action (OA), on the merits, based on the 17/112,225 application filed on December 4, 2021.  Claims 1-6 are pending and have been fully considered.  The claims are directed to an apparatus.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
	The Examiner has considered the information disclosure statements (IDS) submitted on 12/11/2020, 10/18/2021 and 02/04/2022.  Please refer to the signed copy of the PTO-1449 form attached herewith.
	All references were considered except for those lined through.  MPEP 609.05(b) provides the following guidance for non-English items submitted with the IDS.
Information which complies with requirements as discussed in this section but which is in a non-English language will be considered in view of the concise explanation submitted (see MPEP § 609.04(a), subsection III.) and insofar as it is understood on its face, e.g., drawings, chemical formulas, in the same manner that non-English language information in Office search files is considered by examiners in conducting searches.  MPEP 609.05 (b).
In this case, the lined through document is the Korean Office action but there was no translation and no concise explanation submitted to ascertain the relevance of this document.
Claim Interpretation
The examined claims are apparatus claims requiring only the positively recited structural components, although structured with physical features that can perform the stated functions or accomplish the intended uses.  Functional limitations state either an intended use or operation, a manner of operating a device, apparatus or system, or what the apparatus/system does.  Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Of course, in the patentability analysis of these apparatus claims, functional features are not ignored and Applicant can and should employ such language where appropriate and helpful.  However, if a prior art structure is capable of performing the intended use, or if such apparatus can operate in the manner described, then it meets the claim limitation (MPEP §§ 2114, 2173.05(g)).
The recited microbubbles and fluids, for example, are considered materials potentially contained within, transient or passing through, generated or produced, or otherwise worked upon by the apparatus rather than structural components of the apparatus.  
According to the MPEP §2115 [R-2], a material or article worked upon does not limit apparatus claims: Expressions relating an apparatus to contents thereof during an intended operation are of no significance in determining patentability of apparatus claims.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
In summary, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  The below patentability analysis provides one or more interpretations and claim mappings of the claimed structures and/or limitations although other interpretations may be possible.  In the patentability analysis, the Office applies the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification are not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 follows with the underlined portions causing the indefiniteness rejection.
Claim 1 states:  “A tank sterilizer comprising: 
a power supply part connected to external power; 
a power connection module being electrically conductive with the power supply part through a power supply line; and 
a bubble generation module mounted removably to the power connection module by a connector, 
wherein the connector is made of a conductive material, and electricity conducted to the power supply part is supplied to the bubble generation module by the connector such that the bubble generation module generates microbubbles and sterilizes fluid in a tank.
Claim 1 mentions a power supply connected to external power.  The meaning of “external power” in this context is unclear.  Is it a power source not initially connected to the device?  It is thus unclear if the external power is a part of the apparatus.  It would also be unclear how to structure the device if/when there is no external power.
The a power connection module is claimed to be electrically conductive but the connector is merely conductive or made of conductive material.  It is thus unclear if both structures are intended to be electrically conductive, and if both structures are electrically conductive, the reasoning for the differing language is unclear. 
Also, the meaning of “electrically conductive with the power supply part through a power supply line” is unclear.  Is this stating that electricity can be supplied to the power connection module through a power supply line?
Claim 3 is unclear with respect to the power connection module being configured as a part of a tank housing since the tank is not necessarily positively recited as part of the apparatus.
Claims 2-6 depend on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shiue et al. (US20100135869) in view of Kim (KR10-2012-0133230) (IDS of 10-18-2021).
Note that these are apparatus claims.  In the patentability analysis below,  the italicized portions represent functional aspects, whereas the bolded portions represent structure.  The analysis considers the alternate concepts of the various potential embodiments in a particular reference.
Regarding claims 1-6, Shiue discloses a tank sterilizer (Abstract, Fig. 1) comprising: 
a power supply part connected to external power ([0022],[0089]); 
a power connection module 500 being electrically conductive with the power supply part ([0012], [0015], [0022], [0067], [0068], [0078], Fig. 1); and 
a bubble generation module mounted to the power connection module by a connector 600 ([0046]), 
wherein the connector is made of a conductive material, and electricity conducted to the power supply part is supplied to the bubble generation module by the connector such that the bubble generation module generates microbubbles and sterilizes fluid in a tank.
Therefore, Shiue discloses the claimed invention, except wherein
i) the bubble generation module is removable mounted; and
ii) connecting through a power supply line.
It is noted that a power supply line that can provide electricity is an alternate power source.  Also, the notion of a removable part or making a structure separable would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention since it may be considered desirable to gain easier access to the various components for various reasons such as maintenance and repair.
Also, Kim discloses an electricity quantity control system to actively supply and control the quantity of electricity by reading an electrical resistance value of water depending on the water quality of the supply water (Abstract).  A power supply unit(10) supplies electricity to the inside of an electricity quantity control system. A filter(20) purifies water by filtering floating materials or contaminants. An electrode (50) increases bactericidal concentration by reducing the flow velocity of water passing through the electrode and a leakage breaker (50-1) cuts-off and prevents a short circuit (Id.). A current sensor (60) monitors the water quality of supply water; a voltage sensor (70) determines conductivity or total dissolved solid (TDS); a DC power generator (80) generates DC power supply according to the conductivity or the total dissolved solid value and an electric controller (90) controls necessary power consumption by reading an electrical resistance value (Id.).
As such, when the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to configure the sterilizer with an appropriately controlled electrical system that includes a power supply line with a removably mounted bubble generation module  to provide more flexibility and control, prevent short circuiting and allow additional options for power control.
Additional Disclosures Included: Claim 2: The power connection module is provided inside the tank such that a portion of each of the power connection module and the power supply line is immersed in the fluid (Shiue is portable such that the power connection module may be inside the tank); Claim 3: The power connection module is configured as a part of a tank housing such that the power supply line located outside the tank is connected to the power connection module (one can configure the module as part of a housing but this would be one manner of operating the apparatus; alternately, it would have been obvious to maintain the power connection module within and a part of the tank housing to provide continuous fluid treatment where necessary); Claims 4-6: In the sterilizer, a controller is provided in the power supply part, the controller detecting electrical conductivity of the fluid by transferring a detection current into the tank, controlling intensity of current according to a type of the fluid, and transferring the controlled current (this aspect is addressed with Kim).
Conclusion
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
--------------------------------------------------------
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571) 270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM.
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web)).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/
Examiner, Art Unit 1779